Case 1:20-cv-03851-GBD Document 12 Filed 08/18/20 Page 1 of 1

GODFREY. KAHN«sc.

VIA ECF

Honorable George B. Daniels
District Court Judge

United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

 

RE: = Ability Insurance Company v. ST Paper, LLC
Case No. 20-cv-3851
File No. 080515-0027

Dear Judge Daniels:

Our firm represents ST Paper, LLC in the above-referenced matter. I write to request an
adjournment of the initial pretrial conference currently scheduled for Wednesday, August 26,
2020 at 9:30 a.m. Iam requesting an adjournment of this conference because I am scheduled to
attend a monthly meeting of the commission of a municipality for which I serve as legal counsel
at the same time on August 26. The parties have not previously requested an adjournment of this
conference.

I am authorized to state that Plaintiff's counsel consents to the adjournment. The parties
would be available for the initial pretrial conference on August 24, 25 and 27, and September 9
and 11.

T respectfully request that the Court adjourn the initial pretrial conference set for
August 26, 2020 and schedule it for one of the above-identified dates or a date that fits the
Court’s schedule. Thank you.

Very truly yours,

GODFREY & KAHN, S.C.

Jonathan T. Smies

JTS:ml
cc: Attorney Angelo A. Stio III (via ECF)
Attorney Frank H. Griffin IV (via ECF)

22743618.2

OFFICES IN MILWAUKEE, MADISON, WAUKESHA, GREEN BAY AND APPLETON, WISCONSIN AND WASHINGTON, D.C.
GODFREY & KAHN, S.C. 1S A MEMBER OF TERRALEX; A WORLDWIDE NETWORK OF INDEPENDENT LAW FIRMS.

 

 
